      

1
2                                                                       JS-6
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11
     United States of America,                Case No.: CV 18-6890-DMG (MRWx)
12
                Petitioner,                   ORDER CLOSING CASE [49]
13
                      v.
14
     Hugh Frederick Bergamo,
15
                Respondent.
16
17
18         Based on the United States’ Notice of Compliance and Request to Close Case, it
19   appears that Respondent has complied with the IRS summons and therefore,
20         IT IS HEREBY ORDERED that the above-captioned case is now closed.
21
22   DATED: March 19, 2019
23                                        _________________________________
                                          DOLLY M. GEE
24                                        UNITED STATES DISTRICT JUDGE
25
26
27
28
                                               1 
